Citation Nr: 0822574	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  04-40 234	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for costochondritis, 
claimed as chest pain.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

The veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to September 
1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claims for service connection for chest 
pain, arthritis, a bilateral knee disability, a back 
disability, a left wrist disability, and migraine headaches.  

In a November 2004 rating decision, the RO granted the 
veteran's claims for service connection for lumbar spine 
osteoarthritis and migraine headaches.  That decision is 
considered a full grant of the benefits requested for those 
issues.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).  

In May 2008, the veteran testified at a hearing before the 
undersigned at the RO in Waco, Texas.  A transcript of the 
proceeding is of record.  At the hearing, she withdrew her 
claim for service connection for a left wrist disability (see 
VA Form 21-4138).  38 C.F.R. § 20.204(c) (2007).


FINDINGS OF FACT

1.  The veteran's recurring chronic costochondritis was 
incurred during her military service.  

2.  Service connection for arthritis of the veteran's lumbar 
spine has previously been established; the veteran does not 
currently have arthritis in any other joints, except the 
knees. 

3.  The veteran's current bilateral knee disability, 
including arthritis, is not related to her military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in her favor, the 
veteran's costochondritis was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R.  §§ 3.1, 
3.6, 3.102, 3.159, 3.303 (2007).

2.  Arthritis was not incurred in or aggravated during 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 
3.309 (2007).

3.  A bilateral knee disability was not incurred or 
aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The veteran has established her status as a veteran.  She 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in April, August, and December 
2005.  She did not receive VCAA notice on the fourth or fifth 
Dingess elements.  The arthritis and knee claims are being 
denied; therefore, no effective dates or ratings are being 
assigned.  She is therefore not prejudiced by the absence of 
notice on those elements.  See Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007) (prejudice does not exist from 
absent notice where the benefit could not be awarded as a 
matter of law).

Since the Board is granting the claim for service connection 
for chest pain, the claim is substantiated, and there are no 
further VCAA duties with respect to that issue.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
content-complying notice was provided after the initial 
denial.  The timing deficiency was cured, however, by 
readjudication of the claims in a January 2008 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

In developing her claims, VA obtained the veteran's service 
treatment records (STRs), VA treatment records, and private 
treatment records from Providence Health Center, Hillcrest 
Clinics, Dr. Ellis, and Dr. Petty.  In addition, VA 
examinations were provided in November 2003, April and 
September 2004 and November 2005.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  VA has not obtained an opinion as 
to the link between current arthritis or knee disabilities 
and service.  As discussed below, there is no competent and 
credible evidence that a current knee disability may be 
related to service, and examinations have shown no arthritis 
in joints other than the knees or the already service 
connected back.  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

Legal Analysis

Service Connection for Costochondritis/Chest Pain

The veteran's STRs indicate she complained of left-sided 
chest pain in November and December 1978, February and 
November 1984, and February 1985.  In November 1991, she was 
given a diagnosis of costochondritis.  

At the November 2003 VA examination, the veteran said she had 
been having left-sided chest pain on and off since the 1980s.  
An electrocardiogram and X-rays were normal.   The impression 
was atypical chest pain.  

At the April 2004 VA examination, the veteran reported that 
the pain was not radiating and was not aggravated by deep 
breathing or arm movement.  The impression was atypical chest 
pain.  A May 2004 addendum to the report of that examination 
indicates an echocardiogram showed a decrease in uptake over 
the anterior wall most consistent with a breast artifact.  

At the September 2004 VA examination, the veteran said she 
had a history of atypical chest pain since November 1991.  
She said she had aching pain over the lower hemithorax.  The 
examination was normal and a diagnosis of costochondritis was 
not found.  The diagnosis given was atypical chest pain.  A 
November 2004 bone scan showed no chest wall pathology.  

A February 2005 VA treatment record indicates the veteran 
complained of chronic chest pain that was relieved by taking 
Tylenol and resting.  On physical examination, there was 
tenderness over the left chest wall.  The diagnosis given was 
"likely costochondritis."

At the May 2008 hearing, the veteran said that she had 
experienced recurring chest pain since military service.  

The evidence indicates the veteran has had recurring symptoms 
involving left chest wall pain since military service.  The 
diagnosis given during service was costochondritis.  The 
evidence shows a continuity of these symptoms after service.  
Although the VA examiners gave a diagnosis of atypical chest 
pain rather than costochondritis, the symptoms described by 
the veteran have been the same.  In February 2005, a VA 
physician said that these symptoms were likely 
costochondritis.  Therefore, resolving all reasonable doubt 
in the veteran's favor, service connection is warranted for 
costochondritis, to include atypical chest pain.  
See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Service Connection for Arthritis 

In February 2003, the veteran filed a claim for service 
connection for arthritis, but did not specify which joints 
were affected (VA Form 21-526).  At the November 2003 VA 
general medical examination, she complained of "arthritis" 
in her knees, elbows, and left wrist.  At the May 2008 
hearing, she said the arthritis was in her low back and 
knees.

As mentioned, the veteran has withdrawn her claim for service 
connection for a left wrist disability and her claim for 
service connection for a bilateral knee disability is 
addressed separately below.  X-rays have shown mild 
osteoarthritis of the lumbar spine.  As mentioned, service 
connection was granted for this disability in the RO's 
November 2004 rating decision.  

With regard to the veteran's elbows, November 2003 VA X-rays 
were normal and there was no evidence of arthritis found at 
that examination.  At the May 2008 hearing, she did not 
mention having any problems with her elbows.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C.A. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).

For these reasons, the claim for service connection for 
arthritis must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 4.7, 4.21.


Service Connection for a Bilateral Knee Disability

The veteran's STRs are unremarkable for any complaints or 
treatment for knee problems.  At the May 2008 hearing, she 
said she injured her left knee during service, but did not 
seek treatment.  She said she started seeing a civilian 
doctor shortly after service and that she had continued to 
experience pain on and off since then.  She said her right 
knee problems began after she had surgery on her left knee in 
2003.  

A February 2003 letter from Dr. Petty, a private physician at 
Hillcrest Clinics, indicates the veteran was first evaluated 
for a left knee problem in January 2003.  The doctor said she 
complained of swelling and pain.  Private treatment records 
from Providence Health Center indicate that a January 2003 
magnetic resonance imaging (MRI) of the left knee showed a 
tear of the lateral meniscus.  A February 2003 record from 
Dr. Ellis notes that the veteran had a 1-month history of 
left knee pain with findings consistent with a lateral 
meniscus tear.  In March 2003, she underwent arthroscopic 
chondroplasty/articular shaving of the medial femoral condyle 
of her left knee.  

At the November 2003 VA general medicine examination, the 
veteran said she fell and injured her left knee in the mid-
1980s.  She said she wrapped the knee and applied ice and 
then the knee got better and she resumed normal activities.  
X-rays were normal.  The diagnosis given was bilateral 
retropatellar pain syndrome.

A November 2004 VA bone scan revealed minimal to mild 
degenerative changes in the medial compartment of the knees.  
The findings were consistent with prominent degenerative or 
inflammatory changes. 

The report of the November 2005 VA joint examination 
indicates the veteran believed her left knee was secondary to 
her service-connected lumbar spine condition.  The diagnosis 
was left knee patellofemoral syndrome.  The examiner opined 
that the veteran's left knee disability was not related to 
her service-connected lumbar spine condition. 

In sum, the evidence indicates the veteran was initially 
treated for a meniscal tear of the left knee in January 2003.  
A November 2004 bone scan revealed degenerative or 
inflammatory changes in both knees.  The evidence in favor of 
a nexus between the current bilateral knee disability and 
service consists of the veteran's relatively recent 
suggestions of a continuity of symptomatology since service.  
These assertions were first made in a claim for benefits more 
than 11 years after service.  The contemporaneous medical 
record contains no findings indicative of a knee disability 
until almost 11 years after service.  

Some of the veteran's other statements have not supported a 
continuity of symptomatology.  She said she injured her left 
knee during service, but that it healed and she was able to 
resume normal activities such as marching and running.  This 
is supported by the lack of any contemporaneous treatment 
during that time period.  She also said that her knee did not 
begin to bother her again until after service and the first 
record of treatment is not until 2003.  With regard to this 
particular issue, the negative contemporaneous record is more 
probative than the veteran's contentions made many years 
after the events in question and in the course of her claim 
for compensation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that the absence of contemporaneous 
evidence of treatment for a claimed disability for many years 
after service could serve as determinative evidence against 
the claim).

The claim for service connection for a bilateral knee 
disability must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 4.7, 4.21.


ORDER

The claim for service connection for costochondritis, to 
include atypical chest pain, is granted.

The claim for service connection for arthritis is denied.

The claim for service connection for a bilateral knee 
disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


